internal_revenue_service department of the treasury number release date index numbers in re washington dc person to contact telephone number refer reply to cc psi b09-plr-120588-00 date date legend decedent date spouse son daughter will revocable_trust tax practitioner date date tax practitioner dear madam this is in response to your representative’s letter dated date submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code sever a_trust into exempt and nonexempt trusts for generation-skipping_transfer_tax purposes and make a reverse_qtip_election under sec_2652 with respect to the exempt trust plr-120588-00 decedent died testate on date survived by spouse son and daughter article viii of decedent’s will named spouse as executrix pursuant to decedent’s will decedent’s tangible_personal_property passed directly to spouse and the residue of decedent’s estate passed to spouse as trustee of revocable_trust of which decedent was the grantor revocable_trust provides that upon decedent’s death the trustee shall divide the trust estate into two separate shares designated the residuary_trust and the marital trust articles v b and v c of the revocable_trust provide formulas for funding the residuary_trust and the marital trust article v b provides that the residuary_trust shall receive a fraction of the trust estate equal to the largest amount that can pass free of federal estate_tax by reason of the unified_credit and the credit_for_state_death_taxes article v c provides that the marital trust shall receive the balance of the trust estate article vi of the revocable_trust governs the administration of the marital trust article vi a provides that the trustees shall pay all of the net_income of the marital trust in quarter-annual or more frequent installments to spouse for and during her lifetime article vi b provides that in addition to the payment of income the trustees shall distribute to spouse or for her benefit so much of the principal as the trustees from time to time shall deem appropriate for her health education and support taking into account any other financial resources known by the trustees to be available to her article vi c of the revocable_trust provides that should the executor elect to treat any portion of the marital trust for purposes of generation-skipping_transfer taxes as if the qualified_terminable_interest_property election had not been made the trustees shall establish separate trusts for the elected and non-elected portions of the marital trust article vi d of the revocable_trust provides for the disposition of the marital trust upon spouse’s death article vii of the revocable_trust governs the administration of the residuary_trust article vii a provides that the trustees shall pay all of the net_income of the residuary_trust in quarter-annual or more frequent installments to spouse for and during her lifetime article vii b provides that in addition to the net_income of the residuary_trust payable to spouse the trustees shall distribute to spouse or for her benefit so much of the principal of the residuary_trust as the trustees from time to time shall deem appropriate for her health education and support taking into account any other financial resources known by the trustees to be available to her article vii c of revocable_trust provides for the disposition of the residuary_trust upon spouse’s death pursuant to article vii c the residuary_trust shall be divided into two equal shares for son and daughter the share created for daughter will pass outright to her if she is then living or if not to her issue per stirpes the share created for son will pass in trust for his benefit and for the benefit of his wife and issue upon the death of the survivor of son and son’s wife the remaining trust estate will plr-120588-00 pass to the issue of son per stirpes article vii d provides that notwithstanding article vii c spouse shall have a testamentary power to appoint all or any portion of the residuary_trust among the grantor’s children absolutely or in trust article ix c of decedent’s will authorizes the executor to elect that all or a fractional share of the marital trust qualify for the marital_deduction as qualified_terminable_interest_property qtip article ix c further authorizes the executor to elect for purposes of generation-skipping_transfer taxes to treat the qtip share as if the qtip_election had not been made article ix d of decedent’s will authorizes the executor to allocate all or any portion of decedent’s available generation-skipping_transfer_tax_exemption to any property of which the decedent is the transferor including any property transferred by decedent during his lifetime as to which decedent did not make an allocation before his death following decedent’s death spouse as executrix of decedent’s estate engaged tax practitioner to prepare form_706 federal estate and generation- skipping transfer_tax return for decedent’s estate provide tax_advice to the estate and provide guidance to spouse in her duties as executrix decedent’s estate filed a form_706 on or about date schedule m of the form_706 failed to distinguish between assets that passed outright to spouse and assets that were allocated to the marital trust schedule m also did not reflect the division of the marital trust into exempt and nonexempt trusts for purposes of the generation-skipping_transfer_tax tax practitioner also did not file a schedule r and make a reverse_qtip_election under sec_2652 for the exempt marital trust while assisting spouse with personal estate_planning matters in date tax practitioner reviewed a copy of the form_706 filed for decedent’s estate and discovered that the qtip_election and the reverse_qtip_election had not been made you have requested an extension of time under sec_301_9100-3 to make a qtip_election under sec_2056 for the marital trust sever the marital trust into an exempt trust and a nonexempt trust for generation-skipping_transfer_tax purposes and make a reverse_qtip_election under sec_2652 with respect to the exempt trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the plr-120588-00 occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides generally that the qtip_election is made on the last filed estate_tax_return on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a generation-skipping_transfer_tax gstt exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable under sec_2632 the allocation of the gstt exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual’s gstt exemption not allocated within the time prescribed in sec_2632 is allocated automatically sec_26_2632-1 of the gstt regulations supplies the method for the automatic allocation of any unused gstt exemption first the exemption is allocated pro_rata to direct skips on the basis of the value of the property as finally determined for purposes of chapter the balance is then allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable plr-120588-00 distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gstt with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gstt exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate into two or more trusts is recognized for gstt purposes if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor in accordance with sec_301_9100-1 of the procedure and administration regulations sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government consequently an extension of time is granted until days from the date of this letter for making the qtip_election under sec_2056 with respect to the marital trust severing the marital trust pursuant to sec_26_2654-1 into exempt and nonexempt trusts for gstt purposes and making a reverse_qtip_election under sec_2652 with respect to the exempt trust plr-120588-00 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
